Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  January 14, 2021

The Court of Appeals hereby passes the following order:

A21I0104. DONALD BRIAN CHYBICKI IN HIS CAPACITY AS SURVIVING
     SPOUSE OF SANDRA KAY COTHERN CHYBICKI et al. v. COFFEE
     REGIONAL MEDICAL CENTER, INC. et al.

      Upon consideration of the plaintiffs’ application for interlocutory appeal, it is
ordered that the application is hereby DENIED. However, we note that the plaintiffs
apparently have filed a timely direct appeal, pursuant to OCGA § 9-11-56 (h), of the
trial court’s order granting the motion for summary judgment filed by defendants
Nurse Myra Marie Belk and Coffee Regional Medical Center, Inc. In that direct
appeal, the plaintiffs may challenge the order at issue in this interlocutory application:
the trial court’s order granting the defendants’ motion to exclude the opinion of Nurse
Meg Warren. See Headrick v. Stonepark of Dunwoody Unit Owners Assn., 331 Ga.
App. 772, 774-775 (1) (a) (771 SE2d 382) (2015); Patterson v. Bristol Timber Co.,
286 Ga. App. 423, 426 n. 4 (2) (649 SE2d 795) (2007); Schoenbaum Ltd. Co. v.
Lenox Pines, LLC, 262 Ga. App. 457, 458-459 (1) (a) (585 SE2d 643) (2003).

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          01/14/2021
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.